DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed October 28, 2021 has been received and entered.
3.	Claims 1-16 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group II, claims 9-16, in the reply filed on October 28, 2021 is acknowledged.
5.	Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 9-16 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 13-16 are rejected under 35 U.S.C. 101 because these claims are directed to “use” type claims which is a non-statutory category of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 106177585 A – English translation).
	This reference teaches a method for treating insomnia by administering a composition comprising an extract from corn silk.  Maydis stigma is defined as “corn silk” by applicant in the specification at paragraph [0009].  The reference teaches that extract is made using water.  In addition, the reference teaches that the administration of the extract improved the user’s ability to fall asleep and the quality of the sleep (see paragraphs 5, 8, 10, and 38 and 59 in the translation).  
The reference does not specifically teach that the administration of the extract increases the expression of a melatonin receptor.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art teaches administering the same composition as claimed to the same subject as claimed.  Therefore, the prior art method is structurally the same as the claimed method.  Consequently, the prior art method would have to inherently lead to an increase in the expression of a melatonin receptor if applicant’s invention functions as claimed.
10.	Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seipel (US 2018/0353562).
This reference teaches a method for improving sleep by administering a composition comprising a corn silk extract. Maydis stigma is defined as “corn silk” by applicant in the specification at paragraph [0009].  The reference teaches that the extract is made with water or ethanol.  In addition, the reference teaches that the administration of the extract decreased sleep 
The reference does not specifically teach that the administration of the extract increases the expression of a melatonin receptor.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art teaches administering the same composition as claimed to the same subject as claimed.  Therefore, the prior art method is structurally the same as the claimed method.  Consequently, the prior art method would have to inherently lead to an increase in the expression of a melatonin receptor if applicant’s invention functions as claimed.

11.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655